Case 1:20-cv-02830-ELH Document 34 Filed 12/02/20 Page 1 of 1

Standage v. Braithwaite (1:20-cv-02830) District Court, D. Maryland Judge Ellen Lipton Hollander
Movant David Andrew Christenson — United States Air Force Academy Class of 1982

Motion to Dismiss and Strike — Dated December 14", 2020
Please dismiss and strike everything that | have sent you on December 14", 2020. The Electoral College
meets on the first Monday after the second Wednesday of December per the Constitution and that day
is December 14", 2020.
it is clear to me that people don’t want to see or hear and | have to accept that. (They really didn’t need
to work so hard at censoring me and you. Whatever they did to my fellow Americans was wildly
successful in making them deaf and blind.)
Thank you for giving me a voice.

! gave it my best.

God always opens another door for me regardless if | want that or not.

Godspeed

 
   

Ci

istenson
Box 9063

Miramar Beach, Florida 32550
504-715-3086
davidandrewchristenson@gmail.com:;

dchristensonS@hotmail.com:;

 

CERTIFICATE OF SERVICE

 

 

David Andrew Christenson
